UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                     -X
UNITED STATES OF AMERICA,

                V.                                            MEMORANDUM & ORDER
                                                              15-CR-0287-13(WFK)
BRANDON GREENIDGE,

                               Defendant.
                                                      X


WILLIAM F. KUNTZ,II, United States District Judge:

On May 9, 2018, Brandon Greenidge pled guilty to Count Three of the Superseding Indictment.
The Court now sentences him and provides a complete statement ofreasons pursuant to 18 U.S.C.
§ 3553(c)(2) ofthose factors set forth by Congress and the President and contained in 18 U.S.C. §
3553(a). For the reasons discussed below, Brandon Greenidge is hereby sentenced to 63 months
ofincarceration, 3 years ofsupervised release, and a $100.00 special assessment.

                                         BACKGROUND

        On July 15, 2015,the United States filed a seventy-five count Superseding Indictment

against twenty-three defendants, including Brandon Greenidge ("Defendant"). See Superseding

Indictment, ECF No. 48. On May 9, 2018, Defendant pleaded guilty to Count Three of the

Superseding Indictment, which charged attempted murder-in-aid-of-racketeering/assault-in-aid-

of-racketeering. See Plea Agreement ^ 1, ECF No. 542.

        The Court hereby sentences Defendant and sets forth its reasons for Defendant's sentence

using the rubric ofthe 18 U.S.C. § 3553(a)factors pursuant to 18 U.S.C. § 3553(c)(2).

                                          DISCUSSION

I.     Legal Standard

        18 U.S.C. § 3553 outlines the procedures for imposing sentence in a criminal case. If and

when a district court chooses to impose a sentence outside of the Sentencing Guidelines range,

the court "shall state in open court the reasons for its imposition ofthe particular sentence, and ..

.the specific reason for the imposition of a sentence different from that described" in the
Guidelines. 18 U.S.C. § 3553(c)(2). The court must also "state[] with specificity" its reasons for

so departing "in a statement of reasons form[.]" Id.

        "The sentencing court's written statement of reasons shall be a simple, fact-specific

statement explaining why the guidelines range did not account for a specific factor or factors

under § 3553(a)." United States v. Davis,08-CR-0332,2010 WL 1221709, at *1 (E.D.N.Y.

Mar. 29,2010)(Weinstein, J.). Section 3553(a) provides a set of seven factors for the Court to

consider in determining what sentence to impose on a criminal defendant. The Court addresses

each in turn.


II. ^   Analysis

        A. The Nature and Circumstances of the Offense and the History and
           Characteristics of the Defendant

        The first § 3553(a)factor requires the Court to evaluate "the nature and circumstances of

the offense and the history and characteristics ofthe defendant." 18 U.S.C. § 3553(a)(1).

        Defendant was bom August 16,1985, in Brooklyn, New York. Pre-Sentence

Investigation Report("PSR")^ 72,ECF No. 616. Defendant is one oftwo children bom to the

consensual union of Trevor Greenidge and Yvette Rouget and was raised in a middle-income

household. Id.     72, 75. His parents separated when Defendant was approximately age thirteen.

Id. ^ 72. Following his parents' separation. Defendant saw his father infrequently. Id. K 75.

Defendant's mother remains supportive. Id. H 73. Defendant has one brother and one half-

brother, both of whom remain supportive. Id. ^ 74.

        Defendant has been romantically involved "on and off' since age sixteen with Ladonna

Bird. Id. f 76. Ms. Bird resides at the address of record, is healthy, and is employed as a
substitute New York City Department of Education public school teacher. Id. No children have

been produced from this relationship. Id. Ms. Bird remains supportive. Id. K 77.

       From 2010 to 2014, Defendant was romantically involved with Chrisandra Harvey. Id. H

78. The relationship ended because of"irreconcilable differences." Id. Ms. Harvey resides in

Brooklyn,New York, is healthy, and is employed as an administrative assistant at Polaroid. Id.

One child, a daughter age 7, was produced from this relationship. Id. Defendant's daughter

resides with her mother in Brooklyn, New York, is healthy, and is enrolled in school. Id.

Defendant noted to Pre-Trial Services that his daughter is very respectful and is on the honor roll

at school. Id. He advised that he was the main financial supporter for his daughter, prior to his

instant arrest and incarceration. Id. Defendant stated to Pre-Trial Services that Ms. Harvey is

having difficulty supporting their child without his assistance. Id. He reported his mother is

helping support his daughter in his absence, which his mother confirmed, adding she intends to

retire early from her current employment to help care for the child. Id.

       Defendant has resided in Brooklyn his entire life, but advised Pre-Trial services that he

frequently visited Martinsburg, West Virginia to assist his ailing friend, Fulton Walker. Id. 80.

Defendant took Mr. Walker to various medical appointments and surgeries. Id. Mr. Walker was

a professional football player for the Miami Dolphins and Los Angeles Raiders, who died of a

heart attack on October 12,2016. Id.

       Defendant advised that he left high school in eleventh grade, and he enrolled in a

program at Touro to obtain his high school diploma and college degree simultaneously. Id. H 91.

He noted his high school counselor recommended the program, and Defendant took the required

assessment test and passed it. Defendant was studying computer science and medical billing,

and he withdrew after eighteen months because college was not for him. Id.
                                                3
       Prior to his incarceration, Defendant owned a "vintage sneaker" store. Id. f 95. The

store was only open for nine months prior to Defendant's arrest for the instant offense, and he

had yet to turn a profit. Id. His inventory is currently in storage, and he intends to resume his

business online once he is released from custody. Id. Prior to opening his store, he was self-

employed selling sneakers. Id. f 96. He was also previously employed at McDonalds and JFK

Airport as a baggage handler. Id. f 97.

       Defendant has been incarcerated at the Metropolitan Detention Center(MDC)in

Brooklyn, New York, since July 28,2015. Id. 1[ 82; Def. Mem. at 4, EOF No. 657. The database

indicates Defendant has taken the following educational courses: focus forward; basic fitness;

SHU health; art program all units; health education program; yoga/stress reduction program;

chess level 2; and anger management. PSR ^ 82. In addition, the database indicates Defendant

was a unit orderly, but he had no work assignment at the time ofthe PSR. Id. Defendant has

several disciplinary infractions on his record, including: being in an unauthorized area; refusing

to obey an order; failing to stand for count; possessing drugs/alcohol; and use of drugs/alcohol.

Id.


       Defendant is physically and mentally healthy. Id. TIK 84, 88. Defendant advised he was

assaulted by police officers in 2007 and sustained injuries to his risk, ribs, and elbows. Id. ^ 84.

Defendant was hospitalized for one week. Id. Defendant sued New York City and was awarded

$7,500 in a settlement. Id.

       Defendant advised he consumed alcohol once every two months, prior to his instant

arrest. Id. H 90. He stated that he first smoked marijuana at age fifteen, and he last smoked it at

age twenty-one. Id. Defendant estimated that he shared a single marijuana cigarette with friends
once per month, during that time period. Id. He denied using any additional illicit substances.

Id.


       Defendant has thirteen prior arrests and seven convictions, including for: Assault in the

Second Degree; Aggravated Unlicensed Operation of a Motor Vehicle in the Third Degree,

Possession of Marijuana (less than 15 grams). Driving with a Suspended License; and

Obstructing an Officer. Id.   55-61. Defendant has several pending local cases.

       Regarding the instant offense, Defendant was a member ofthe Outlaw Gangsta Crips

("OGC")and Shoota Gang("SG"). Id. H 38. SG was an offshoot of the OGC which included

members and associates ofthe OGC as well as members and associates of other gangs, including

the Eight Trey, Bosses In Business, and the Bloods. Id.   4-5. Members and associates of the

OGC have engaged in drug trafficking, fraud, firearms trafficking and promoting prostitution,

and have committed acts of violence, including murder, attempted murder, robbery and assault,

as well as other crimes. Id. The purposes ofthe OGC included enriching the gang; promoting

and enhancing the gang's prestige, reputation, and position among rival gangs; preserving and

protecting the gang's power,territory, and criminal ventures; maintaining fear ofthe gang in

their victims and rivals; and concealing the gang's criminal activity from law enforcement.
                                                                                       |    Id.

6.


        On June 3, 2014, Defendant and co-defendants Connell Brogdon, Malik Campbell,

Jeffrey Joseph and Stephon Rene surrounded John Doe #1 inside ofthe Big Boy Deli at 1452

Nostrand Avenue in Brooklyn, New York, and attempted to steal his chain necklace. Id.^\\.

During the confrontation, Campbell retrieved a gun from Brogdon's pocket and shot John Doe

#1 multiple times. Id. The victim sustained serious bodily injury. Id. Defendant was also

involved with a cocaine distribution conspiracy. Id.   16-17, 119. Defendant was arrested in
                                                5
the Northern District of West Virginia on July 15,2015, and he made no post-arrest statements.

Id. 138.

       B. The Need for the Sentence Imposed

       The second § 3553(a)factor instructs the Court to consider "the need for the sentence

imposed(A)to reflect the seriousness ofthe offense, to promote respect for the law, and to

provide just punishment for the offense;(B)to afford adequate deterrence to criminal conduct;

(C)to protect the public from further crimes ofthe defendant; and(D)to provide the defendant

with needed educational or vocational training, medical care, or other correctional treatment in

the most effective manner." 18 U.S.C. § 3553(a)(2).

       Defendant was involved in an extremely violent crime which resulted in serious injuries

to the victim. The Court's sentence recognizes the seriousness of this offense and punishes

Defendant accordingly. It seeks to deter Defendant from further criminal activity and

encourages him to sever his ties to the OGC and the SG. More generally, the Court's sentence

sends a message to other gang members that a life ofcrime cames a risk of punishment that

outweighs any potential gains. Finally, it also considers Defendant's family support and his

desire to be a present father for his daughter.

       C. The Kinds of Sentences Available


       The third § 3553(a)factor requires the Court to detail "the kinds of sentences available"

for Defendant. 18 U.S.C. § 3553(a)(3).

       Defendant pleaded guilty to one count of attempted murder in aid of racketeering, in

violation of 18 U.S.C. § 1959(a)(3). He faces a maximum term of imprisonment of twenty years.

See 18 U.S.C. § 1959(a)(3). Defendant also faces: a maximum term of supervised release of no

more than three years, 18 U.S.C. § 3583(b); not less than one and no more than five years of
                                                  6
probation, 18 U.S.C. § 3561(c)(1); a maximum fine of$250,000,00, 18 U.S.C. § 3571(b);

mandatory restitution, 18 U.S.C. § 3663A; and a special assessment of$100.00,18 U.S.C. §

3013.


        D. The Kinds of Sentence and the Sentencing Range Established For Defendant's
            Offenses


        The fourth § 3553(a)factor requires the Court to discuss "the kinds of sentence and the

sentencing range established for... the applicable category of offense committed by tlie

applicable category of defendant as set forth in the guidelines[.]" 18 U.S.C. § 3553(a)(4)(A).

        Guideline § 2E1.3, with reference to § 2A2.1, applies to violations of 18 U.S.C. §

1959(a)(3). See United States Sentencing Commission, Guidelines Manual,§ 2E1.3(2018)

("USSO"). Both the Government and Probation Department agree that the base offense level

should be determined by reference to U.S.S.G. § 2E1.3, which applies to violent crimes in aid of

racketeering, and which directs that "the offense level applicable to the underlying crime or

racketeering activity" should apply if it is greater than 12. U.S.S.G. § 2E1.3(a)(2). The

Government and Probation Department further agree that the offense level should therefore be

determined by U.S.S.G. § 2A2.1, which applies to assault with intent to commit murder and

attempted murder. However, the Probation Department submits that the base offense level

should be 33 because "the object of the offense would have constituted first degree murder,"

pursuant to U.S.S.G. § 2A2.1(a)(1), whereas the Government's estimate provides that the base

offense level would be 27, which applies otherwise pursuant to U.S.S.G. § 2A2.1(a)(2).

        Probation states,

        [T]he offense that the defendant plead guilty to . . . would have constituted first
        degree murder. Specifically,the defendant and his co-defendants attempted to steal
        the chain from the victim, and the victim was shot during this robbery attempt. If
        the victim had died as a result of his injuries, the instant offense would have
                                                7
       constituted a felony murder, which falls under the category ofa first degree murder.
       Therefore, the guideline calculation in the PSR is accurately calculated and it
       remains unchanged.

PSR Addendum at 1, ECF No. 647.

       The Government states.

       Because Greenidge did not participate in the shooting of John Doe #1 - as distinct
       from the robbery and assault of John Doe #1 -and because the government cannot
       prove that the defendant knew that Campbell would shoot John Doe #1, the
       government does not ask the Court to apply the base offense level for first degree
       murder. The offense level for "otherwise" participating in assault with intent to
       commit murder adequately reflects this defendant's role, and also serves to
       distinguish him from Brogdon and Campbell, who clearly intended that Campbell
       would shoot and kill John Doe #1. ... As the Court is aware, the government
       estimated in its plea agreements that as to Brogdon and Campbell,the base offense
       level should be 33, not 27.

Gov't Mem. at 3-4 & n.l, ECF No. 656.

       Both Probation and the Government agree that because the victim sustained serious

bodily injury, two levels are added. USSG § 2A2.1(b)(1)(B). Additionally, Defendant has

clearly demonstrated acceptance of responsibility for the offense. Accordingly, the offense level

is decreased by two levels. USSG § 3El.l(a). Because the Government was notified in a timely

manner of Defendant's intention to enter a plea of guilty, the offense level is decreased by one

additional level. USSG § 3E1.1(b). All parties agree Defendant should receive a three-point

reduction for acceptance of responsibility. Furthermore, in Defendant's plea agreement, the

Government estimated that the Defendant would receive a two-level reduction "for a global

resolution pursuant to U.S.S.G. § 5K2.0... only if the conditions set forth in Paragraph 7[of the

plea agreement] are satisfied." Plea Agreement ^ 2. All parties agree Defendant should receive

this two-point reduction. PSR H 118; Gov't Mem. at 3.
        Defendant's criminal convictions result in a subtotal criminal history score of one. PSR K

62. This establishes a criminal history category of I. USSG Ch. 5, Part A.

        Under Probation's calculation, Defendant's total adjusted offense level would be 30,

which with a criminal history category of I, leads to a Guidelines imprisonment range of97-121

months. PSR 1118. Probation states a sentence of97 months(or the low-end ofthe advisory

guideline) is recommended. PSR Sentencing Recommendation at 1-2. While Probation noted

Defendant's involvement in a cocaine trafficking conspiracy is grounds for upward variance

from the range, it appears that 97 months is long enough to be sufficient, but not greater than

necessary,to comply with the goals set forth in 18 U.S.C. 3553(a). Probation also notes

Defendant's criminal history category substantially underrepresents the seriousness of

Defendant's criminal history ofthe likelihood that he will commit other crimes. PSR Addendum

at 2.


        Under the Government's calculation. Defendant's total adjusted offense level would be

24, which with a criminal history category of I, leads to a Guidelines imprisonment range of 51-

63 months. The Government seeks a sentence within that range.

        The Defendant requests a below Guidelines sentence of48 months, citing, inter alia.

Defendant's daughter and his efforts to succeed as a business owner prior to his arrest. Def.

Mem. at 1, EOF No. 657.

        Per the Guidelines, Defendant may also be sentenced to a term of supervised release of

one to three years, USSG § 5D1.2(a)(2); a fine of between $10,000.00 and $100,000.00 (for a

total adjusted offense level of24)or $15,000 and $150,000(for a total adjusted offense level of

30), id. §§ 5B1.2(c)(3),(h)(1); and payment ofthe costs of prosecution, id. § 5E1.5. The

Guidelines further suggest Defendant is ineligible for probation. Id. § 5B1.1, n.2.
                                                9
        E. Pertinent Policy Statenient(s) of the Sentencing Commission

        The fifth § 3553(a)factor, requires the Court to evaluate "any pertinent policy statement.

.. issued by the Sentencing Commission," 18 U.S.C. § 3553(a)(5). As discussed above, the

Government and defense agree to an additional 2-level reduction in the guideline range, per

Policy Statement 5K2.0. Additionally, Defendant was also involved in a cocaine distribution

conspiracy. While this conduct could not be factored into the guideline calculation, it can be

considered under 5K2.0.


        F. The Need to Avoid Unwarranted Sentence Disparities

        The sixth § 3553(a)factor requires the Court to consider "the need to avoid unwarranted

sentence disparities among defendants with similar records who have been found guilty of

similar conduct." 18 U.S.C. § 3553(a)(6).

        Defendant is one of twenty-three defendants in this case, and the Court will craft a unique

sentence for each defendant. For the reasons stated in this memorandum and order, and

considering the other six § 3553(a)factors, the Court's sentence avoids unwarranted sentence

disparities.

        G. The Need to Provide Restitution

        Lastly, the seventh § 3553(a)factor requires the Court to touch upon "the need to provide

restitution to any victims of the offense," 18 U.S.C. § 3553(a)(7). Restitution is mandatory in the

fill amount ofthe victim's losses as determined by the Court. 18 U.S.C. § 3663A and 3664.

                                        CONCLUSION

        A sentence of63 months of incarceration, to be followed by 3 years of supervised

release, restitution to be determined by the Court, and a $100.00 special assessment is


                                                10
appropriate and comports with the dictates of§ 3553. This sentence is consistent with, and is

sufficient but no greater than necessary to accomplish, the purposes of§ 3553(a)(2).

       The Court expressly adopts the factual findings of the Presentence Investigation Report

and the Addendum thereto and imposes the special conditions of release proposed by the

Probation Department.



                                                    SO ORDERED.




                                                       s/WFK
                                                    HON. WILLIAM                  II
                                                    UNITED STATE              ICT JUDGE


Dated: January 18,2019
       Brooklyn, New York




                                               11
